Order entered November 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01174-CV

                             JOSE LUIS ALARCON, Appellant

                                               V.

 WEBBER, LLC, W.O.E. CONSTRUCTION, INC., AND EXPERT REBAR SERVICES,
                            INC., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12275-J

                                           ORDER
       On November 2, 2015, we notified appellants the Court had received notice from the

court reporter that the reporter’s record had not been filed because appellant had not requested

the reporter’s record nor made arrangements to pay for the record. We directed appellants to file

written verification that the reporter’s record had been requested and either payment or payment

arrangements had been made within ten days. Similarly, by letter dated November 5, 2015, we

notified appellants the clerk’s record had not been filed because appellants had failed to pay or

make payment arrangements for the clerk’s record. We directed appellants to provide written

verification of payment or arrangements to pay for the clerk’s record within ten days. By letters

dated November 16, 2015, counsel for appellants informed the Court that (1) he requested a
check from the firm’s accountant in the amount of $222.00 payable to the District Clerk of

Dallas County which he will forward to the District Clerk once the check is signed; and (2) he

filed a request with the court reporter for the reporter’s record on November 13, 2015.

       Accordingly, this Court ORDERS the Dallas County District Clerk Felicia Pitre to file

the clerk’s record within THIRTY DAYS of the date of this order. We notify appellants that if

we receive notification they have not paid for or made arrangements to pay for the clerk’s

record, we will dismiss this appeal without further notice. See TEX. R. APP. P. 37.3(b).

       We ORDER Melba Wright, Official Court Reporter for the 191st Judicial District Court

to file the reporter’s record within THIRTY DAYS of the date of this order.                We notify

appellants that if we receive verification they had not paid for or made arrangements to pay for

the reporter’s record, we will order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Honorable Gena Slaughter
       Presiding Judge
       191st Judicial District Court

       Felicia Pitre
       Dallas County District Clerk

       Melba Wright
       Official Court Reporter for the 191st Judicial District Court

       All parties



                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE